Citation Nr: 0503423	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  98-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for 
undifferentiated somatoform disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board, but was remanded 
to the RO in September 1999 for consideration of the 
veteran's entitlement under the 38 C.F.R. § 4.132 (1996), 
over the period from March 2, 1996 to November 7, 1996.  

In October 2002, the Board initiated its own development for 
the purpose of obtaining additional treatment records and in 
order to provide the veteran additional official examination, 
pursuant to 38 C.F.R. §  19.9(a)(2) (2002).  Specifically, 
the Board requested the veteran to report any additional VA 
or private treatment since April 1997.  Also, arrangements 
were to be made to schedule the veteran for a VA examination.  

In a March 2003 letter, the Board issued a letter to the 
veteran soliciting authorizations for release of medical 
information to VA.  This letter also informed the veteran 
that he was to undergo VA examination, and that a failure to 
report would result in the denial of his claim, pursuant to 
38 C.F.R. section 3.655.  

In August 2003, the Board remanded the case to the RO once 
again because on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
undifferentiated somatoform disorder.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation." In the absence of such direction, the 
Board has framed the issue as the veteran's entitlement to an 
initial evaluation in excess of 10 percent for his 
undifferentiated somatoform disorder.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue, and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  To the extent possible, all relevant evidence necessary 
for a fair and informed decision has been obtained by the 
originating agency.  

2.  The available post service treatment record, the April 
1997 VA examination report, shows that the veteran's 
undifferentiated somatoform disorder was productive of 
vomiting two times daily without problems with sleep, 
appetite, crying spells, mood swings or problems with his 
memory; the veteran reported that he socialized with others 
and that he did not miss any work because of his service-
connected disability.  

3.  The veteran has not demonstrated more than mild 
impairment of social and industrial adaptability, and there 
is no evidence of decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment or mild memory loss.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, on appeal 
from the initial award of service connection for 
undifferentiated somatoform disorder is denied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Code 9421 (2004) and § 4.132, 
Code 9400, 9502 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that he is 
entitled to a higher rating for his service-connected 
undifferentiated somatoform disorder.  In an October 2002 
statement the veteran's representative stated that the 
veteran is entitled to at least a 30 percent rating, 
effective March 3, 1996.  The Board's attention was directed 
to the findings of the Medical Evaluation Board (MEB), in 
August 1995 that shows that the veteran experienced vomiting 
three to seven times a day over a 2 1/2-year period.  The 
veteran was noted to have periods of severe abdominal pain, 
in addition to irritability, insomnia, fatigue, feelings of 
helplessness, loss of motivation and poor concentration.  The 
MEB established that the veteran was not capable of 
establishing or maintaining wholesome relationships and that 
the symptoms resulted in a reduction of initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  On these bases, the 
representative argues that the veteran was entitled to a 30 
percent rating from March 2, 1996.  

In an October 2004 statement, the veteran's representative in 
reference to the August 2003 remand order pleaded Stegall v. 
West, 11 Vet. App. 268 (1998) that provides that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  The Board 
observes that that remand instructed to originating agency to 
schedule a VA examination and to notify him of the 
examination at his most recent address of record.  

Also, in December 2004, the veteran's representative argued 
that that veteran's failure to report to his VA examination 
and the fact that he has had many different addresses are a 
manifestations of his severe level of dysfunction.  Also, the 
representative argues that VA could work through the 
veteran's bank to obtain information necessary to develop the 
veteran's claim.  

Evidence

The veteran's service medical records include the August 1995 
report of the MEB that shows that the veteran had a 2 1/2-year 
history of vomiting 3 to 7 times a day, most frequently 
during working hours or during physical training.  The 
veteran began vomiting in Kings Bay, Georgia where he was 
guarding special weapons on a hard schedule that left him 
exhausted much of the time.  Difficulty in his recent 
marriage was indicated as well.  The veteran reported that he 
experienced severe abdominal pain.  An extensive 
gastrointestinal work-up including an upper gastrointestinal 
series revealed only a Zenker's diverticulum.  The veteran 
also reported having insomnia, fatigue, feelings of 
helplessness, loss of motivation and poor concentration.  

On mental status evaluation the veteran demonstrate a 
dysphoric mood and affect.  There was no evidence of 
psychomotor disturbance, formal though disorder, delusion or 
perceptual disturbance.  Speech was normal, and the veteran 
cognitive functions, judgment and impulse control were not 
impaired.  The diagnosis was undifferentiated somatoform 
disorder, major depression, marital problems, avoidant traits 
and vomiting.  The assessment was that the veteran had severe 
impairment of his military functioning and moderate 
impairment in civilian industrial capacity due to his 
psychiatric conditions.  The veteran did no undergo 
additional examination in connection with his separation from 
military service.  

The veteran, however, was examined again in October 1995.  At 
that time, the veteran presented multiple complaints.  The 
examiner stated that questioning revealed that the veteran 
had missed his last appointment, that he had run out of his 
medication and that the absence of medication was having a 
partial effect on the depressive symptoms.  On mental status 
evaluation, the veteran did not demonstrate thought disorder, 
suicidal ideation, homicidal ideation, delusions or 
impairment of judgment or impulse control.  The impression on 
Axis I was undifferentiated somatoform disorder, major 
depression and marital problems.  Passive aggressive 
personality with avoidant traits was noted on Axis II.  The 
Axis III diagnosis was vomiting.  

A December 1995 note relates primarily to treatment for 
migraine headaches.  The veteran stated that he stopped 
taking his Praxil because he did not feel depressed.  He 
reported that he was sleeping well, had decreased appetite, 
lost 5 pounds and experienced no loss of interest or crying 
spells.  The past medical history was remarkable for an 
inconclusive gastrointestinal scope.  

The veteran underwent a VA mental disorders examination in 
April 1997.  That examination, confirmed the diagnosis of 
undifferentiated somatoform disorders.  The veteran reported 
that his sleep, and appetite were okay.  He denied having 
nightmares, crying spells, mood swings or problems with his 
memory.  The veteran described himself as a "pretty calm 
fellow."  He did report, however, that he was vomiting 2 
times a day.  He reported that he socialized with others and 
that he did not miss any work related to his symptoms.  On 
mental status evaluation, there was no evidence of a thought 
disorder.  An 80 was recorded on Axis V to represent the 
veteran's level of functioning.

In March 2003, March 2004 and April 2004, the veteran was 
informed that he needed to report for medical examination.  
He was also informed that his claim may be denied if he 
failed to report without good cause, pursuant to 38 C.F.R. § 
3.655.  The record reflects that the veteran was scheduled 
for a VA examination in March 2004, but did not appear for 
his appointment.  

Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

The originating agency established entitlement to service 
connection for undifferentiated somatoform disorder by virtue 
of the June 1997 rating decision.  The RO assigned a 10 
percent rating, effective March 2, 1996.  

Under the rating criteria, the veteran's disability is 
currently described as a somatization disorder, evaluated 
under Diagnostic Code 9421, effective November 7, 1996.  It 
was previously characterized as a psychophysiological 
gastrointestinal reaction, evaluated under Diagnostic Code 
9502, in effect prior to November 7, 1996.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  The United States Court of Appeals for Veterans 
Claims (Court) held in DeSousa v. Gober that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  38 
U.S.C.A. 
§ 5110(g) (West 2002).  As such, the Secretary is obligated 
to apply November 7, 1996 as the effective date for the 
revised criteria for mental disorders, and the revised Rating 
Schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996.  See 38 U.S.C.A. § 
5110(g)(West 2002); see Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  

The old version of the law provides that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree 
of disability. 38 C.F.R. § 4.132.  

The psychological factors affecting physical condition are to 
be rated under the general rating formula for psychoneurotic 
disorders.  38 C.F.R. § 4.132, Code 9502 (1996).  

Under the General Rating Formula for Psychoneurotic disorders 
in effect until November 7, 1996, a 10 percent evaluation is 
warranted for a psychophysiologic gastrointestinal disorder 
(psychological factors affecting physical condition) when 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Code 9400 (1996).  

The evaluation of 30 percent was discussed by the United 
States Court of Veteran's Appeals (Court) in Hood v. Brown, 4 
Vet. App. 301 (1993).  The Court stated that the term 
"definite" used in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  In response, the VA Office of the General 
Counsel, in a precedent opinion, dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Under the new rating formula used, pursuant to 38 C.F.R. Part 
4, Diagnostic Code 9421, effective November 7, 1996, a 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication. A 30 percent evaluation 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2004).  

The provisions of 38 C.F.R. § 3.655 govern the circumstances 
when a claimant does not report of VA examination.  In 
general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "reexamination" include periods 
of hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

With respect to original or reopened claim, or claim for 
increase, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The provisions of 38 C.F.R. § 3.655(c) pertain to failure to 
report for an examination in a claim involving a running 
award.  This provision does not apply to the veteran's case, 
as the issue is not that of continuing entitlement.  

Analysis

Because the current appeal arises from the grant of original 
claim of entitlement to service connection, the Board must 
now proceed to adjudication of the claim based upon the 
available evidence of record.  38 C.F.R. § 3.655(b).  The 
issue of a higher rating encompasses two periods of 
entitlement-the interval between March 1996 and November 7, 
1996, during which only the old criteria apply and from 
November 7, 1996 to the present, when both the old and the 
new versions may apply.  

The Board observes that for the reasons and bases set forth 
below, the preponderance of the evidence is against a higher 
initial rating from March 1996 to November 7, 1996.  Also, 
after November 7, 1996, neither the old nor the new criteria 
is more advantageous to the veteran, as the preponderance of 
the evidence is against higher ratings under each version.  

There is clear evidence from the service medical records that 
the veteran demonstrated moderate impairment due to his 
psychiatric condition in August 1995, several months prior to 
his separation from service.  Subsequent medical reports show 
increased symptoms because the veteran ran out of medication 
as indicated by the October 1995 report.  Mental status 
evaluation on that date showed him to be free thought 
disorder, delusions, suicidal ideation, homicidal ideation, 
or impairment of his judgment or impulse control, despite the 
lack of medication.  No separation examination is available, 
however, a medical examination conducted in December 1995 
shows the veteran discontinued his psychiatric medication due 
to an absence of depressive symptoms.  No statement is 
provided relative to the frequency of the veteran's vomiting.  

The current record does not show that the veteran was provide 
psychiatric treatment over the interval between his 
separation from service in March 1996 and his initial VA 
examination in April 1997.  The symptoms experienced over 
that period of a little more than a year are suggested by the 
veteran's complaints of vomiting two times a day in April 
1997.  The veteran denied any other symptoms that would give 
rise to a perception that more than slight impairment was 
demonstrated.  In particular, the veteran denied having 
problems with sleep, appetite, nightmares, crying spells, 
mood swings or memory.  The veteran described himself as a 
"pretty calm fellow."  Significantly, he also reported that 
he had not missed any work due to his psychiatric symptoms.  
Unfortunately, the veteran has not had a VA examination since 
April 1997.  

Between March 1996 and November 7, 1996, only the old rating 
schedule criteria apply.  The post service clinical record 
does not show more than mild social and industrial 
impairment.  The available clinical record does not support a 
finding that the veteran had definite or moderately large 
impairment over that period of time.  

After November 7, 1996, both criteria may be considered; 
however, neither version gives rise to a higher rating under 
the facts currently available.  As stated above, the veteran 
has not shown more than mild impairment of social and 
industrial adaptability.  Also, there is no evidence of 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment or mild 
memory loss.  

The veteran's representative argued in December 2004 that the 
veteran's failure to report to his VA examination and his 
many different addresses are manifestations of his severe 
level of dysfunction.  While this contentions regarding as 
been considered, the Board observes that there is no medical 
opinion contained in the record to support this allegation.  
Laypersons cannot provide medical evidence because they lack 
the competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Likewise, the Board may not base 
a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Extraschedular Considerations

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, the evidence does not show 
that the veteran's service-connected mental disorder per se 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  The evidence does not show that 
there is an exceptional or unusual disability picture in this 
case, which renders impracticable the application of the 
regular schedular standards.

As noted above, the Board finds that the schedular 
evaluations in this case are adequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization for his service- 
connected disability in the post service years.  At the April 
1997 VA examination, the veteran reported that he did not 
lose time from work because of his psychiatric symptom.  
Also, the clinical record does not reflect a therapeutic 
regime that would interrupt the veteran's employment to an 
inordinate degree.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of the VCAA in the 
April 2002 supplemental statement of the case.  In a 
subsequent letter, dated in March 2004, the RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement.  Specifically, the veteran was informed of 
the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  
Specifically, the veteran was asked to identify sources of 
his psychiatric treatment.  

The Board observes that although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the Board observes that 
the RO obtained the veteran's service medical records and 
solicited information regarding where the veteran had 
obtained additional treatment.  The veteran did not respond 
to this inquiry and did not identify an additional treatment 
records.  

Also, the veteran was afforded the opportunity to undergo VA 
examination to determine the nature and severity of his 
service-connected disabilities.  As noted above, the veteran 
did not report for his medical examination.  

The claims folder shows that VA attempted to contact the 
veteran at his most recent addresses of record:  PO Box 172; 
Egan, Louisiana 70531.  This is reflected in letters dated in 
March 2003 and March 2004.  The veteran was contacted at 
other addresses as well.  It is observed that the March 2004 
examination request shows that the veteran's address was 
13827 Greenwell Spg. Pt. Hudson Rd, Pride Louisiana, 70770.  
It was noted that the only other address available was PO Box 
172; Egan, Louisiana 70531.  

A March 2004 VA Form 119, Report Of Contact, shows that the 
veteran was contacted at the Pride, Louisiana, address on the 
15th, 16th, and 17th of the month by VA employee who left a 
message for the veteran on each occasion.  The veteran did 
not return any of the messages.  The writer noted that the 
appointment letter was mailed to the veteran

In an April 2004 letter, VA notified the veteran at the Egan, 
Louisiana, address that the medical center attempted to 
schedule him for an examination on three occasions, without 
being able to contact him.  He was also advised that it was 
his responsibility to keep VA informed of his current address 
and telephone number.  The veteran was asked to state why he 
did not report and whether he would be willing to do so.  He 
was instructed to provide this information within the next 30 
days.  The veteran did not respond to this letter.  Nothing 
in the record indicates that correspondence was returned as 
undeliverable.  

In summary, numerous attempts were made to contact the 
veteran to assist him in the development of his case.  None 
of these attempts has been successful.  Board observes that 
the veteran's representative, in a December 2004 statement, 
recommended that VA contact the veteran through his bank and 
that the veteran, as a matter of law, has the right to 
compliance with the remand to afford him a medical 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The record, however, shows that VA made every reasonable 
attempt to comply, but was unable to due so as a result of 
the veteran's failure to respond appropriately.  

The veteran and his representative are advised that "the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  In light of the 
veteran's failure to respond to request for information and a 
failure to keep VA apprised of his current address, any 
additional efforts to notify and assist him are not 
warranted.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

A rating in excess of 10 percent, on appeal from the initial 
award of service connection for undifferentiated somatoform 
disorder, is denied.  


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


